Title: To James Madison from Alexander J. Dallas, 5 September 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dear Sir,
                            New-York. 5 Sept. 1815.
                        
                        On my arrival at New-York, I was attacked with a fever; and although I saw Mr. Gallatin and Mr. Clay, I was not able to write to you, that they had, at last, reached the United States. I presume, however, that they have written to you themselves; and that by the hands of Mr. Cutts, you have received the Commercial Treaty, with the correspondence relating to it.
                        The Treaty does not contain any new, or important, matter, except the article for equalizing the duties on importation. Considering that Congress meets in December, and that the Senate could not be convened upon a notice of less than 60 days, I have thought it probable, that you would not think it necessary to hasten the legislative session by a special call. If, however, you should wish a conference on that, or on any other point, growing out of the Treaty, I will chearfully attend you at Montpelier, as I do not wish you to return to Washington until November. In the case of Mr. Jay’s Treaty, there was the lapse of a longer interval, before it was submitted to the Senate.
                        Both our Ministers speak favorably of the dispositions of the British Government to conciliate the United States at this period. Indeed, Mr. Gallatin says, that the negotiation for the Commercial Treaty was proposed, because the measure was deemed by the Ministry to be agreable to us. Although none of the belligerent questions are arranged, Lord Castlereagh (I believe) or some other minister, assured Mess. Gallatin & Clay, that, independent of negotiation and compact, the Cabinet was earnestly endeavouring to devise means, to prevent the recurrence of the causes of our complaints, on the point of impressment. There was no indication of a disposition to treat, directly, on impressment, blockades, or the colonial trade; but there appeared to be an impression of the necessity of a relaxation, in the maritime pretensions and practices of England.
                        The conduct of the Government, in relation to the outrage at Dartmoor

prison, has, I think, satisfied Mess. Gallatin and Clay, so far as respects a sincere regret, and a desire to make a liberal atonement, in the case of the sufferers. Besides, those acts, of which you are already apprised, the Troops on guard at the time of the outrage, have been publicly repramanded on their parade.
                        The elevation of England, and the degradation of France, are seen in Europe, as they are here, with solicitude and apprehension. France will be treated as a conquered Country; and even Lord Grenville has warned the Cabinet against the indulgence of a false magnanimity. Foreign troops are to fill the garrisons of her frontier; foreign troops are to be maintained, at her charge, in the interior; the trophies of her conquests are to be restored to their original possessors; and even her own splendid works, erected in commemoration of her victories, are to be despoiled of their titles, or levelled with the earth! The Newspapers speak of these designs; and our Ministers confirm the report.
                        Be so good as to inform Mrs. Madison, that Mr. Todd has returned in excellent health and spirits.
                        I shall proceed to Philadelphia tomorrow; and remain there until I hear from you, or until the month of October. I am, Dear Sir, most respectfully & faithfully Yrs.
                        
                            A. J. Dallas
                        
                    
                    
                        Mr. Gallatin has not intimated his intention relative to the French mission. I conjecture, however, that if it depended entirely on himself, he would remain here. As it, probably, depends on Mrs. Gallatin, I will not venture a conjecture, on the decision.
                    
                